Citation Nr: 1739872	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-00 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II since May 28, 2010.

2.  Entitlement to a compensable disability rating for bilateral diabetic cataracts with retinopathy since May 28, 2010.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from May 28, 2010, to June 22, 2010, and from April 8, 2012, to December 27, 2015.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Services



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran originally requested a Travel Board hearing in a December 2011 substantive appeal form (VA Form 9).  However, he withdrew this request in a February 2013 statement.  Accordingly, any request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2016).

The Board remanded the issues of entitlements to a disability rating greater than 20 percent for diabetes mellitus, type II, a disability rating greater than 20 percent for bilateral diabetic cataracts with retinopathy, and a TDIU in June 2015 for additional procedural and evidentiary development.  By a May 2017 rating decision, the Agency of Original Jurisdiction (AOJ) determined that a clear and unmistakable error (CUE) existed in an August 2009 rating decision, which increased the rating for the Veteran's bilateral eye disability from noncompensable (zero percent) to 20 percent disabling, effective February 6, 2009.  As the Veteran has not appealed the May 2017 rating decision and the matter has not been certified for appellate review, the Board has recharacterized the increased rating claim for bilateral diabetic cataracts with retinopathy as it appears on the cover page. 



FINDINGS OF FACT

1.  During the appellate period, the Veteran was required to take insulin or an oral hypoglycemic agent and restrict his diet, but he was not required to regulate his activities to control his diabetes mellitus, type II symptoms.

2.  During the appellate period, the Veteran's bilateral cataracts with diabetic retinopathy manifested as visual acuity of no worse than 20/40 in the right eye and visual acuity of no worse than 20/30 in the left eye.

3.  The Veteran's service-connected disabilities did not prevent him from securing or following gainful employment from May 28, 2010, to June 22, 2010, and from April 8, 2012, to December 27, 2015.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.119, Diagnostic Code (DC) 7913 (2016).

2.  The criteria for a compensable disability rating for bilateral diabetic cataracts with retinopathy have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.79, DC 6027-6066 (2016).

3.  The criteria for entitlement to a TDIU from May 28, 2010, to June 22, 2010, and from April 8, 2012, to December 27, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In June 2015, the Board remanded the case to ascertain outstanding private and VA treatment records, schedule the Veteran for VA examinations for his diabetes mellitus, type II and bilateral eye disabilities, and issue a supplemental statement of the case (SSOC) if any benefit was denied by the AOJ.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Increased Ratings, Generally

The Veteran asserts that his diabetes mellitus, type II and bilateral eye disabilities should be rated higher than the currently-assigned disability ratings.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran filed applications for increased ratings for these disabilities that were received by VA on May 28, 2010; thus, the Board shall consider evidence a year prior to this date. 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Diabetes Mellitus, Type II

The Veteran is seeking a rating in excess of 20 percent disabling for diabetes mellitus, type II.  

His diabetes is rated pursuant to 38 C.F.R. § 4.119, DC 7913, which assigns a 20 percent disability rating where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  When diabetes requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling.  Diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Finally, diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.  38 C.F.R. § 4.119, DC 7913.

Note (1) provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under this DC.  Id.

After reviewing the entire claims file, the Veteran's diabetes mellitus, type II has been 20 percent disabling, but not higher, during the entire appeal period.  Specifically, his diabetes has been treated with insulin or an oral hypoglycemic agent and a restricted diet but has not required avoidance of strenuous occupational and recreational activities.  

During an April 2009 VA examination, the Veteran stated that his diabetes was diagnosed approximately six years prior.  He denied any history of diabetic ketoacidosis, hypoglycemia, or hospitalizations for hyperglycemia or hypoglycemia.  He told the examiner that he was on a restricted diet and that his weight was stable.  He reported that he was encouraged to exercise and he stated that he was not instructed to restrict his physical activities due to his diabetes mellitus.  He stated that he was on two oral medications for diabetes, but that he did not take insulin.  He denied any side effects of the medications.  After a physical examination, the examiner noted that the Veteran's diabetes mellitus was under good control and should not render him unemployable.  

The Veteran filed an increased rating claim in May 2010.  

During a June 2010 VA examination, the Veteran contended that he used Metformin and Pioglitazone medication for his diabetes disability.  He indicated that he gained approximately nine pounds in the previous three months and he stated that he was not very active.  Although the Veteran noted that he was tired, the examiner determined that a physician has not prescribed restrictions on strenuous activities to prevent hypoglycemic reactions.  The Veteran stated that he was attempting to restrict his diet in carbohydrates, fats, and sweets, and that he followed up with a diabetic care provider every three months.  

In an August 2013 statement, the Veteran contended that his diabetic care regimen changed from taking oral hypoglycemic agents or pills to insulin.  

A May 2015 private progress note showed that the Veteran was taking three types of medication to control his diabetes mellitus, type II symptoms.  A June 2015 private progress note showed that the Veteran's diabetes symptoms were under control.  

During a December 2015 VA examination, the Veteran was noted to be managing his diabetes symptoms through a restricted diet, one insulin injection per day, and the use of prescribed oral hypoglycemic agents.  However, the examiner specifically determined that the Veteran does not require regulation of activities as part of his medical management of diabetes mellitus.  This examiner also noted that the Veteran visited his diabetic care providers less than two times per month for episodes of ketoacidosis or hypoglycemia and that he has not been hospitalized for such episodes in the past year.  The examiner noted that the Veteran did not have progressive unintentional weight loss and loss of strength attributed to this disability.  The examiner concluded that the Veteran's diabetes disability did not impact his ability to work.  

The foregoing evidence shows that the Veteran's diabetes mellitus, type II, has not warranted a disability rating in excess of 20 percent for the entire period on appeal.  The Board has considered the Veteran's statements, which do not allege that he is required to regulate his activities due to his diabetes.  Indeed, the overall record shows that the Veteran was required to take insulin, use daily pills, and restrict his diet but was not required to regulate his activities to control his diabetes mellitus, type II symptoms.  Specifically, the April 2009, June 2010, and December 2015 VA examination reports show that the Veteran denied having to regulate his activities in order to manage his diabetes disability.  Additionally, these reports do not indicate that the Veteran has had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider.  The Veteran has not complained of having to avoid strenuous occupational or recreational activities due to his diabetes mellitus, type II in any of the VA or private treatment records or statements in support of his claim.  

Accordingly, the evidence does not show that a rating in excess of 20 percent is warranted at any time during the appeal for the Veteran's diabetes mellitus, type II.  38 C.F.R. § 4.119, DC 7913.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Diabetic Cataracts with Retinopathy

The Veteran is seeking a compensable disability rating for his bilateral eye disability.  

38 C.F.R. § 4.79, DC 6027 provides that preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.  38 C.F.R. § 4.79.  The Veteran's right cataract is postoperative with a replacement lens present (pseudophakia) while his left eye cataracts is preoperative.  Thus, his bilateral eye disability will be evaluated based on visual impairment.

Visual impairment is evaluated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  Impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, DCs 6061 to 6066 (2016). 

Under DC 6066, a noncompensable disability rating is assigned for impairment of the central visual acuity with one eye at 20/40 and the other eye at 20/40.  38 C.F.R. § 4.79, DC 6066.  

A 10 percent evaluation is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or, (3) 20/100 vision in one eye with 20/40 vision in the other eye.  Id.  

A 20 percent evaluation is warranted only when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or, (4) 15/200 vision in one eye with 20/40 vision in the other eye.  Id. 

A 30 percent evaluation is warranted only (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or, (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, DCs 6064, 6065, 6066.

A 40 percent disability rating is warranted only (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50; or, (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, DCs 6063, 6064, 6065, 6066.

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25. 38 C.F.R. § 4.77(c) (2016).

Lastly, the maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d) (2016).  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  Id.

The Veteran was granted a noncompensable disability rating for his bilateral eye symptoms, effective April 4, 2003.  As noted above, the Veteran's bilateral eye disability was rated as 20 percent disabling from February 6, 2009, due to impairment of the visual field symptoms.  However, the AOJ determined in May 2017 that the August 2009 rating decision, which increased the disability rating for this disability from zero percent disabling to 20 percent disabling, effective February 6, 2009, contained a CUE because the medical evidence at the time showed that the Veteran's visual field symptoms were not associated with his service-connected diabetes mellitus disability.  Thus, the May 2017 rating decision noted that it was CUE to use these visual field symptoms to assign a rating for the Veteran's bilateral eye disability.  Accordingly, the Board shall not discuss symptoms of the Veteran's impairment of the visual field below, and it shall focus its analysis of the Veteran's visual impairment as manifested by his corrected distance visual acuity symptoms.  

An April 2009 VA ophthalmology note showed that the Veteran's right eye corrected distance vision was 20/30+ and his left eye corrected distance vision was 20/30+.  

During a May 2009 VA examination, the Veteran's corrected distance vision in both eyes was 20/20.  While this examiner noted additional eye symptomatology, including a scar associated with laser eye treatment, the examiner determined that these symptoms were not related to the Veteran's service-connected bilateral cataracts with diabetic retinopathy disability.  The examiner determined that the Veteran's impairment of the visual field was associated with his bilateral seafan neovascular retinopathy, which is not related to service-connected diabetes mellitus. 

May 2009 and June 2009 VA ophthalmology notes showed that the Veteran's corrected distance vision in both eyes was 20/25.  However, in August 2009, his right eye corrected distance vision was 20/30 and his left eye corrected distance vision was 20/25.  

During a June 2010 VA general examination, the Veteran complained of blurring vision, and the examiner noted a May 2010 VA ophthalmology note, which showed his corrected distance vision in the right eye as 20/30 and in the left eye as 20/20.  

The Veteran indicated in March 2012 that he was undergoing laser treatment for his eyes.  March 2012 VA treatment records show that the Veteran underwent a laser surgery for his regressed seafan neovascular retinopathy symptoms.  

A VA doctor noted the presence of bilateral cataracts in an October 2012 VA ophthalmology note.  The Veteran had corrected distance visual acuity in the right eye of 20/30 and 20/25 in the left eye.  

The Veteran's corrected distance vision was initially noted to be 20/50 in the right eye and 20/25 in the left eye with his current glasses prescription in an August 2013 VA ophthalmology note.  However, the doctor noted that the right eye distance vision was corrected to 20/30 after an evaluation.  

In an April 2015 VA ophthalmology note, the Veteran's corrected distance visual acuity was 20/40 in the right eye and 20/30 in the left eye.  The doctor noted the presence of cataracts in the right eye and that the Veteran complained of a glare at night and blurriness while watching television. 

An April 2015 private progress note showed the presence of cataracts but did not discuss the Veteran's visual acuity symptoms.  

During a December 2015 VA examination, an examiner diagnosed the Veteran, in part, with nuclear sclerosis cataracts and history of peripheral retinal neovascularization.  The examiner noted that the Veteran had diabetes but without a history of retinopathy and that retinopathy was not shown during the examination.  However, the examiner determined that the Veteran had traces of bilateral cataracts, which were multifactorial and increased with age, ultraviolent (UV) exposure, and diabetes mellitus.  The examiner also noted that the Veteran did not have glaucoma in his eyes, and that his bilateral peripheral retinal neovascularization, which was treated with laser surgery, was not consistent with diabetes mellitus.  Upon examination, the Veteran's corrected distance vision was 20/40 or better in both eyes.  He did not have anatomical loss, light perception only, extremely poor vision, or blindness in either eye.  The examiner also noted that the Veteran did not have an astigmatism, diplopia, or any other disorder associated with his bilateral cataracts disability.  While the Veteran had scarring around the eyes, the examiner determined that these symptoms were not caused by the Veteran's service-connected cataracts.  The examiner concluded that the Veteran's eye disabilities did not impact his ability to work.  

In an October 2016 VA ophthalmology note, the Veteran's vision was 20/20 in both eyes.  The doctor noted that the Veteran had pseudophakia in the right eye and that he was happy with his vision due to new bifocals.  

During a January 2017 VA examination, the Veteran was diagnosed with age-related nuclear cataracts in the left eye and bilateral, moderate primary open-angle glaucoma in both eyes.  As noted above, like the Veteran's bilateral seafan neovascular retinopathy, the evidence does not show that his glaucoma symptoms are associated with his diabetes mellitus and the bilateral glaucoma disorder is not service-connected; thus, the Board shall not analyze these symptoms in assigning a rating for the Veteran's bilateral cataracts with diabetic retinopathy disability.  Upon examination, the Veteran's corrected distance vision was 20/40 in both eyes.  The Veteran's pupils were round and reactive to light.  He did not have any pupillary defects, anatomical loss, light perception only, extremely poor vision, blindness, astigmatism, or diplopia in either eye.  The examiner determined that the Veteran had preoperative cataracts in the left eye and that there was no aphakia or dislocation of the crystalline lens.  Specifically, the examiner noted that cataract was surgically removed from the Veteran's right eye but was present in his left eye.  The examiner noted that the Veteran's cataracts was the main cause of his decreased visual acuity of the affected eye.  The examiner concluded that the Veteran's eye disorders did not impact this ability to work.  

After reviewing the entire claims file, the Board finds that the Veteran's bilateral cataracts with diabetic retinopathy manifested as visual acuity of no worse than 20/40 in the right eye and visual acuity of no worse than 20/30 in the left eye during the appellate period.  Specifically, an April 2015 VA ophthalmology note showed that the Veteran's corrected distance vision was 20/40 in the right eye and 20/30 in the left eye.  All other private and VA treatment records, including from April 2009, May 2009, June 2009, August 2009, June 2010, October 2012, December 2015, October 2016, and January 2017, have shown that the Veteran's corrected distance visual acuity was equal to or better than 20/40 in the right eye and 20/30 in the left eye.  While an August 2013 VA ophthalmology note showed that the initial corrected distance vision in the right eye was 20/50, the doctor attributed this to the Veteran's incorrect glasses prescription.  When the Veteran was given the appropriate glasses prescription, his corrected distance vision was 20/30 in the right eye.  

Thus, the Veteran's bilateral cataracts with diabetic retinopathy symptoms have been noncompensable since May 28, 2010.  Specifically, when visual acuity is 20/40 or better in one eye and 20/40 or better in the other eye, DC 6066 indicates that a noncompensable disability rating is applicable.  See 38 C.F.R. § 4.79, DC 6066.  

Accordingly, the evidence does not show that Veteran's disability picture warrants a compensable disability rating since May 28, 2010.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 55.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in regard to the increased rating claims for diabetes mellitus, type II, and bilateral diabetic cataracts with retinopathy.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

The Veteran has also asserted that he is entitled to a total disability rating based on his service-connected disabilities.  He filed a claim for TDIU on May 28, 2010.  However, the record shows that his service-connected disabilities were rated as totally disabling (100 percent) from June 23, 2010, to April 7, 2012, and since May 28, 2015.  Accordingly, the Board shall only analyze entitlement to a TDIU for the period from May 28, 2010, to June 22, 2010, and from April 8, 2012, to December 27, 2015. 
 
TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes, but is not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

During the applicable time period, the Veteran received VA compensation for bilateral knee injuries, diabetes mellitus, type II, peripheral neuropathy of the upper and lower extremities, bilateral cataracts with diabetic retinopathy, erectile dysfunction, and coronary artery disease.  The combined rating for these disabilities was 90 percent.  Thus, the Veteran met the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.  The only question to be answered is whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation from May 28, 2010, to June 22, 2010, and from April 8, 2012, to December 27, 2015.  

Overall, the record indicates that the Veteran has been unemployed since October 2007.  Specifically, a June 2012 formal application for increased compensation based on unemployability (VA Form 21-8940) showed that the Veteran previously worked for a Federal contracting company and a cleaning service.  He indicated that he had attained a high school diploma and that he had additional training in photography.  He stated that he became too disabled to work in October 2009 and that he was forced into retirement.  He alleged that his right knee, diabetes, bilateral glaucoma, neuropathy of the bilateral upper and lower extremities, and posttraumatic stress disorder (PTSD) symptoms prevented him from securing or following a substantially gainful occupation.  

Contrary to his June 2012 statements, the Veteran asserted that he finished two years of college in a June 2015 VA Form 21-8940.  He also contended that he worked for the Department of Defense from 1980 to March 2006 as a photographer.  He indicated that his peripheral nerve, diabetes mellitus, vision, PTSD, and heart disorders prevented him from security or following a substantially gainful occupation.  

The Board notes that the Veteran's bilateral glaucoma symptoms are not service-connected.  Furthermore, although the Veteran now receives VA compensation for PTSD symptoms, effective June 24, 2016, this disability was not service-connected prior to this date.  

In a June 2012 statement, the Veteran alleged that his PTSD symptoms, as well as other mental disorders, forced him into early retirement.  He also contended in a February 2013 statement that he was discharged from working for the Federal government when his employer found out that he had PTSD.  He also stated that his other service-connected disabilities prevented him from working.  

The record corroborates the Veteran's contentions that he worked for a Federal contractor and that he became unemployed in 2007.  Specifically, May 2007 reports from the Equal Employment Opportunity Commission (EEOC) show the Veteran's complaints that his previous job working for a Federal contractor was terminated once the employer learned that the Veteran was being treated for PTSD.  Additionally, October 2007 Social Security Administration (SSA) records show that the Veteran lost his job of 21 years as a photographer because his security clearance was revoked due to his PTSD diagnosis.   

A June 2012 statement from the Veteran's previous employer showed that he worked as a motion picture projectionist and that he voluntarily retired in September 2007.  

In an August 2013 statement, the Veteran contended that he was unemployable due to his bilateral upper and lower extremity peripheral neuropathy and diabetes mellitus, type II symptoms.  

In a September 2014 statement, the Veteran again alleged that he lost his job with the Federal government because of his PTSD symptoms.  

In addition to the lay statements above, VA examiners have discussed the impact of the Veteran's service-connected disabilities on his employability.  An April 2009 VA examiner concluded that the Veteran's diabetes disability did not render him unemployable.  A June 2010 VA examiner noted that the Veteran worked as a defense contract auditor until 2007 when it was discovered that he had PTSD and was relieved of his security clearance.  December 2015 VA examination reports showed that the Veteran's diabetes mellitus symptoms and bilateral eye symptoms did not impact his ability to work.  However, a December 2015 VA examination for the Veteran's knees showed that these disabilities impacted his ability to work because he was limited from performing manual labor.  

The Board has considered the opinions of the VA examiners; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

Upon review of all lay and medical evidence, the Board finds that the Veteran's level of disability, given his education, training, and experience, would not render the average person unable to obtain or retain substantially gainful employment of some type based solely on the Veteran's service-connected disabilities from May 28, 2010, to June 22, 2010, and from April 8, 2012, to December 27, 2015.  Van Hoose, 4 Vet. App. at 363.  While the Veteran experienced occupational impairment as a result of his service-connected disabilities, which was reflected in his combined total rating of 90 percent, the record does not indicate that he was unable to obtain and retain gainful employment during those time frames.  The Board recognizes that the Veteran has not worked since 2007 and that he lost his job at that time due to his PTSD symptoms.  However, the record shows that the Veteran was not granted service connection for PTSD until after the appeal period (granted in 2016); thus, the Board cannot consider his PTSD symptoms as they were not service-connected during the applicable time period.  See Hatlestad, 5 Vet. App. at 529.  Additionally, the Board recognizes that he would have trouble finding a labor-intensive job due to his service-connected bilateral knees; however, this is not enough to warrant entitlement to a TDIU because there is no indication that he is incapable of performing the physical and mental acts required by more sedentary employment.  Id.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.

The record shows that the Veteran would be able to perform work that did not require large amounts of physical activity.  Specifically, April 2009 and December 2015 VA examinations showed that his bilateral eye and diabetes mellitus disabilities did not impact his ability to work.  Overall, the medical and lay evidence does not show that he was precluded from working in a sedentary work environment.  The Veteran's employment history, education (two years of college), and training as a photographer would also not impair his ability to work in a sedentary environment.  Thus, although there is some impairment as a result of his service-connected disabilities, the facts of this case are not outside the norm. 

Given these reasons, the Board finds that the Veteran's service-connected disabilities did not prevent him from securing or following gainful employment from May 28, 2010, to June 22, 2010, and from April 8, 2012, to December 27, 2015.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

A disability rating in excess of 20 percent for diabetes mellitus, type II since May 28, 2010, is denied.

A compensable disability rating for bilateral diabetic cataracts with retinopathy since May 28, 2010, is denied.  


A TDIU rating from May 28, 2010, to June 22, 2010, and from April 8, 2012, to December 27, 2015, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


